DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 14 January 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to Claim 14 have been fully considered and are persuasive.  The Objection to Claim 14 has been withdrawn. 
Applicant’s arguments with respect to the 103 Rejection have been fully considered and are persuasive.  The 103 Rejection has been withdrawn. 

Allowable Subject Matter
Claims 14, 15, 17 – 23, and 25 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 18, the prior art fails to anticipate or render obvious the guide member includes a body portion having a tubular shape and a bottom portion formed on a first end side of the body portion, wherein the support base is accommodated in the body portion so as to be slidable, wherein the biasing member is accommodated between the bottom portion and the second surface of the support base, in the body portion, and wherein, on a second end side of the body portion, a lock being configured to prevent the support base from falling out from the body portion is disposed. The feature is critical to the applicant’s invention as it allows for reducing the size of the sensor installation device and facilitating installation to the oil supply pipe, as discussed in the filed specification in [0015].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856